 Case 1:19-mj-00114-RML Document 4-1 Filed 03/05/19 Page 1 of 9 PageID #: 15



JD:JEA
F.#2018RQ0214
F. #2018R00214

UNITED STATES DISTRICT COURT
                       COURT
EASTERN DISTRICT OF NEW YORK
------------------~--------XX                             TO BE
                                                             B E FILED
                                                                 F I L E D UNDER SEAL
                                                                                 SEAL

UNITED STATES OF AMERICA
                 AMERICA                                  COMPLAINT AND
                                                                    AND AFFIDAVIT IIN
                                                                                    N
                                                          SUPPORT OF A
                                                                     ANN
            - against -                                   ARREST WARRANT

KERRY HUGHLEY,
      HUGHLEY,                                                u.s.c. §§
                                                          (18 U.S.C.      641, 2)
                                                                     § 6 41,2)

                          Defendant.                      No. 19-M-114

---------------------------X
                           X

EASTERN DISTRICT OF NEW YORI(,
                        YORK, SS:

               ERIC MARYEA, being duly sworn, deposes
                                              deposes and states that he is a Special

Agent with the Department of Defense, Defense Criminal Investigative
Agent                                                  Investigative Service
                                                                     Service ("DCIS"),
                                                                             ("DCIS"),

duly appointed according to law and acting as such.

               Upon information
                    information and belief,
                                    belief, on or about April 29, 2018, within the Eastern

District ofN ew York and elsewhere, t~e
         of New                     the defendant KERRY HUGHLEY, together with others,

did willfully
did willfully and knowingly and without authority
                                        authority sell, convey, and dispose of
                                                                            of property of
                                                                                        of the

United States, to wit:
                  wit: the theft
                           theft and the subsequent sale of military-owned night vision

equipment, worth over one thousand dollars ($1000.00).

               (Title 18, United States Code, Sections 641 and 2)

               The source of
                          of your deponent'
                                  deponent'ss information
                                              information and the grounds for his/her belief
                                                                                      belief

       follows:1
are as follows:


               Because
                Becausethe
                         thepurpose
                             purposeof ofthis
                                          thisComplaint
                                              Complaint isistotoset
                                                                 set forth
                                                                      forthonly
                                                                            onlythose
                                                                                 thosefacts
                                                                                       factsnecessary
                                                                                            necessary
to establish probable cause to affest,
                               arrest, I have not described all the relevant facts and
circumstances ofof which I am aware.
 Case 1:19-mj-00114-RML Document 4-1 Filed 03/05/19 Page 2 of 9 PageID #: 16
                                                                                                       2
                                                                                                       2

                 1.      I have been employed as a Special Agent with the DCIS     DCIS for
 approximately eight (8) years, and am currently assigned to the New York Resident Agency
 in Melville, New
 approximately       York.
                 eight        Among
                        (8) years,   andother things, I am
                                         am currently       responsible
                                                        assigned          for conducting
                                                                   to the New              and assisting
                                                                                York Resident    Agency
 in investigations into the theft and conversion of stolen government property and violations
 of Melville,
 in U.S. export
              Newcontrol
                     York.laws.
                              AmongI have  gained
                                        other      expertise
                                              things,         in the conduct
                                                      I am responsible         of investigations
                                                                          for conducting          into
                                                                                           and assisting
theft and conversion of stolen government property and violations of U.S. export control
laws  through training
 in investigations        in seminars,
                    into the  theft and classes,  andof
                                         conversion    daily work
                                                         stolen     related to property
                                                                government     conductingandthese  types
                                                                                              violations
 of investigations. I have participated in numerous investigations, during the course of which
Iofhave
    U.S.interviewed   suspects
         export control    laws. and  witnesses,
                                   I have  gained expertise in physical  surveillance,
                                                                 the conduct            executed into
                                                                               of investigations   court-
 authorized search and arrest warrants, and used other investigative techniques to secure
relevant information regarding various crimes. As a result of my training and experience, I
theft  and conversion
am familiar             of stolenand
              with techniques       government
                                       methods of property  andused
                                                    operation    violations  of U.S. export
                                                                     by individuals   involvedcontrol
                                                                                                in
criminal activity to conceal their activities from detection by law enforcement authorities.
laws through training in seminars, classes, and daily work related to conducting these types

of investigations. I have participated in numerous investigations, during the course of which

I have interviewed suspects and witnesses, conducted physical surveillance, executed court-

autliorized search and arrest warrants, and used other investigative techniques to secure

relevant information regarding various crimes. As a result of my training and experience, I

am familiar with techniques and methods of operation used by .individuals involved in

criminal activity to conceal their activities from detection by law enforcement authorities.

                2.      I have personally participated in the investigation of
                                                                            of the offenses

discussed herein. I am familiar with the facts and circumstances of
                                                                 of this investigation from
                                                                                       from

my own personal
       personal participation in this investigation, my review of documents and physical

                                                    enforcement personnel. Statements
evidence, and discussions I have had with other law enforcement

                individuals herein
attributable to individuals herein are
                                   are set
                                       set forth
                                           forth in
                                                 in sum
                                                    sum and
                                                        and substance
                                                            substance and
                                                                      and in
                                                                          in part.
                                                                             part.

                3.      DCIS,
                        DCIS, in conjunction with the Department
                                                      Department of
                                                                 of Homeland Security,

Homeland Security Investigations ("HSI"), is investigating the theft and sale without

              of military equipment, including night vision, thermal, and laser. aiming
authorization of                                                                 aiming

                                                                         ("HA").
devices, radio communication equipment, and image intensifier assemblies ("IIA").
Case 1:19-mj-00114-RML Document 4-1 Filed 03/05/19 Page 3 of 9 PageID #: 17
                                                                                                      33


                4.
                4.      Night           and laser
                               vision and
                        Night vision               aiming devices
                                            laser aiming            acquired by
                                                           devices acquired           United States
                                                                                  the United
                                                                              by the          States
military, such as the stolen items described below, contain components that are made to
military,                 and items
           such as the stolen
military specifications              described
                              are required       below,
                                             by the       contain
                                                     United  States  military to that
                                                                  compon~nts      be rendered   to
                                                                                      are madeuseless
for their intended           prior to leaving government control. Accordingly, the United
States military's  policies prohibit  the sale
military specifications and are required     by of
                                                thefully-functional  military-issued
                                                     United States military            night vision
                                                                             to be rendered         and
                                                                                              useless
laser aiming equipment, on websites like eBay or otherwise, and any such sale would
therefore   be without
for their intended     government
                    purpose  prior toauthority.
                                       leaving government control. Accordingly, the United

States military's policies prohibit the sale of fully-functional military-issued night vision and ·

laser aiming equipment, on websites like eBay or otherwise, and any such sale would

therefore be without government authority.

               5.      In or about
                       In or                     the DCIS
                                   October 2017, the
                             about October           DCIS and HSI identified
                                                          and HSI            eBay User ID
                                                                  identified eBay       ID

"thermalsnthings" as
"thermalsnthings"       user who
                  as aa user          or offered
                                 sold or
                             who sold               sell military equipment
                                                 to sell
                                         offered to                            eBay. In
                                                                            on eBay.
                                                                  equipment on

response to
response to aa subpoena,
               subpoena, eBay                          (the "EBAY
                         eBay produced certain records (the       RECORDS") associated
                                                            "EBAY RECORDS") associated

         eBay User ID "the1malsnthings"
with the eBay         "thermalsnthings" (the
                                        (the "USER       The USER
                                             "USER ID"). The         is registered to
                                                             USER ID is            to

      Hughley, of
Kerry Hughley, of Mint Hill, North Carolina.
                                   Carolina.

               6.
               6.      According to          available information and
                                 to publicly available                 law enforcement
                                                                   and law enforcement

databases, Kerry Hughley is
databases,                              years old
                         is thirty-nine years                    5600 Mint Forest Drive,
                                                      resides at 5600
                                              old and resides

           NC 28227 (hereafter "HUGHLEY").
Mint Hill, NC

                7.
                7.     According to                                  operating the
                                             RECORDS, the individual operating
                                 to the EBAY RECORDS,

                             Address" as 5600
USER ID listed the "Shipping Address"                                       NC 28227.
                                         5600 Mint Forest Drive, Mint Hill, NC 28227.

                8.
                8.                                  for the USER ID also includes an email
                       The registration information for                              email

address of"khughleysr@hotmail.com"
address of                         (the "HOTMAIL ADDRESS") and phone number

(704) 230-4480 (the "4480 NUMBER").
(704)

                9.
                9.                                                            certain i·ecords
                                                                Inc. produced ce1iain
                       Pursuant to a search warrant, Microsoft, Inc.                  records

                        associated with the HOTMAIL ADDRESS. According to
(the "HOTMAIL RECORDS") associated
Case 1:19-mj-00114-RML Document 4-1 Filed 03/05/19 Page 4 of 9 PageID #: 18
                                                                                          44


those records, the
those records,             ADDRESS is
                   HOTMAIL ADDRESS
               the HOTMAIL                       to aa person
                                      registered to
                                   is registered                         as Keffy
                                                              identified as
                                                       person identified    Kerry
Hughley.
Hughley.

              10.
              10.              to information
                     According to
                     According                     law enforcement
                                              from law
                                  information from                           and United
                                                                   databases and
                                                       enforcement databases     United

States military records,
States military          HUGHLEY served
                records, HUGHLEY        in the
                                 served in     United States
                                           the United        Army and
                                                      States Army               in 2004.
                                                                      separated in
                                                                  and separated    2004.

              11.    The      RECORDS show
                     The EBAY RECORDS            between December 14, 2016 and
                                           that, between
                                      show that,

Februmy  8, 2018, the person operating
February 8,                            the USER
                             operating the         associated with HUGHLEY created
                                           USER ID associated              created

postings for,
postings for, and sold or
              and sold    attempted to
                       or attempted    sell approximately
                                    to sell               267 items
                                            approximately 267              separate and
                                                                    in 196 separate
                                                              items in              and

unique eBay
unique eBay listings,
            listings, and
                      and completed
                          completed the
                                    the sale
                                        sale of 150 items
                                             of 150                $178,975.20. These
                                                          totaling $178,975.20.
                                                    items totaling              These

items included
items included approximately
               approximately sixteen (16)
                                     (16) IIAs; seven
                                                seven (7)
                                                      (7) Thales SOCOM AN/PVS-7B
                                                                       AN/PVS-7B

                      six (6)
night vision goggles; six (6) Crye
                              Crye Precision PEQ-15 Advanced
                                                    Advanced Target Pointer Illuminator

       Lasers (ATPIAL); five (5)
Aiming Lasers                (5) L-3
                                 L-3 PAS23
                                     PAS23 Mini-Thermal
                                           Mini-Thermal Monoculars;
                                                        Monoculars; four
                                                                     four (4)
                                                                           (4)BAE
                                                                              BAE

        Thermal Weapon Sights with PEQ-15 ATPIAL; three (3)
Clip-On Thermal                                         (3) Thales PVS-14 night
                                                                          night

vision monoculars; three (3)
                         (3) Aimpoint CompM4 Red Dot
                                                 Dot weapon sights; two
                                                                    two (2)
                                                                        (2) ANIPAS-

    thermal weapon scopes;
13D thermal        scopes; three (3)
                                 (3) PVS-7B
                                     PVS-7B Generation 33 night
                                                           nightvision
                                                                 visiongoggles;
                                                                        goggles;two
                                                                                 two(2)
                                                                                     (2)L-
                                                                                         L-

33 AN/PEQ-15 ATPIALs;
             ATPIALs; one (1)
                          (1) L-3
                              L-3 Thermal
                                  Thermal Eye
                                          Eye X200XP
                                              X200XP night
                                                     night vision thermal
                                                                  thermal imaging
                                                                           imaging

       monocular; one (1)
camera monocular;     (1) Army/Navy PSQ-20B Enhanced Night Vision Goggle

("ENVG"); and
("ENVG"); and various
              various weapon parts, among other things.
                                                things.

              12.
              12.    On or about May 22,                         Agent ("UCA")
                                     22, 2018, an HSI Undercover Agent

        in communications with the USER ID associated with HUGHLEY regarding the
engaged in

purchase of aa PEQ-16C/LA-5C Mini Integrated Pointing
                             Mini Integrated                       Module (the
                                                      Illumination Module
                                             Pointing Illumination        (the

"STOLEN MIPIM") that was being sold by the USER ID on eBay. Although the UCA and

the USERID initially communicated through eBay chat, the USER ID associated with

HUGHLEY told the UCA to contact him by text using the 4480 NUMBER. HUGHLEY
  Case 1:19-mj-00114-RML Document 4-1 Filed 03/05/19 Page 5 of 9 PageID #: 19
                                                                                                55


 stated, in
         in sum and substance, that the "Peq 16 is a prototype that was fielded" and he could
 "offer a 10% discount via PayPal invoice so it will be 3k flat instead of 3300." During these
 communications
 "offer           with the
        a 10% discount  via 4480 NUMBER,
                            PayPal  invoice sothe  UCAbewas
                                                it will     located
                                                         3k flat     in the
                                                                 instead of Eastern
                                                                            3300." District
                                                                                    During of
                                                                                            these
 New York and elsewhere.
 communications with the 4480 NUMBER, the UCA was located in the Eastern District of

 New York and elsewhere.

                13.                                               UCA an invoice from
                       On or about July 3, 2018, HUGHLEY sent the UCA            from

 PayPal account "Hugo Tech" regarding the purchase of
                                                   of the STOLEN MIPIM. In
                                                                        In response

 to a subpoena, PayPal produced certain records (the "PA
 to                                                  "PAYPAL
                                                        YP AL RECORDS") associated with

                                                  PAYPAL
 the PayPal account "Hugo Tech." According to the PA YP AL RECORDS, the identified

 PayPal account provided an email address
                                  address as the HOTMAIL ADRESS, a phone number as

 the 4480 NUMBER, and a home or work address
                                     address as 5600 Mint Forest Drive, Mint Hill, NC

 28227.

                14.
                14.    On
                       On that same
                               same day, the UCA
                                             UCA paid $3,000 to the PayPal account for the

                                              UCA received and seized the STOLEN
 STOLEN MIPIM. On or about July 11, 2018, the UCA

                                                           of New York. The STOLEN
 MIPIM at a covert mailbox located in the Eastern District ofNew

. MIPIM was stamped with serial number 0015187 and National Stock Number 5855-01-550¬
                                                                         5855-01-550- ·

 2780. According to the manufacturer, the unit was one of
                                                       of 42,
                                                          42, 000 MIPIMs sold to the

                                                            Corps. The STOLEN MIPIM
 United States Army and shipped to the United States Marine Corps.

                                           of "D."
 was also assigned a demilitarization code of "D." Based on my
                                                            my training and experience, I

 am aware that demilitarization codes are identifiers that specify how an item must be
 am

          of after it exceeds its Department of
 disposed of                                 of Defense lifecycle. A demilitarization code of

 "D" has a description of
 "D"                   of "USML Items - DEMIL required. Destroy item and components to

 prevent restoration
         restoration or repair to a usable condition."
Case 1:19-mj-00114-RML Document 4-1 Filed 03/05/19 Page 6 of 9 PageID #: 20
                                                                                                     6

                15.                           PAYPAL RECORDS, between December
                       Also according to the PAYPAL
                       Also                                                      December 14,
      and November               the Hugo Tech PayPal account reflected approximately
$533,294.94
2016          in 284 separate
      and November             incoming
                       19, 2018, the Hugotransactions
                                            Tech PayPalthataccount
                                                             were identified approximately
                                                                   reflected as "completed" or
"cleared." In addition to the completed $3,000 sale             STOLEN MIPIM, the PAYPAL
RECORDS      included
$533,294.94 in   284   approximately
                     separate         thirty-four
                               incoming           (34)
                                         transactions   L-3
                                                       that  were          ATPIALs;
                                                                  identified         thirty (30)
                                                                             as "completed"  or
AN/PVS-7D night vision goggles; twelve (12)              six (6) Crye Precision LA-5 MIPIMs;
six (6) CryeIn
"cleared."   Precision           ATPIALs;$3,000
                addition to the completed    four (4) Thales
                                                   sale  of theSOCOM
                                                                STOLEN  AN/PVS-7B
                                                                           MIPIM, thenight
                                                                                      PAYPALvision
goggles; four (4) L-3 PAS23 Mini-Thermal Monoculars; three (3) L-3                      night
vision monoculars; two (2) BAE Clip-On       Thermal Weapon Sights; two (2) Thales
RECORDS included approximately thirty-four (34) L-3 AN/PEQ-15 ATPIALs; thhiy (30)
night vision monoculars; three (3) PVS-7B night vision goggles; one (1)                 night
vision goggles; one (1) L-3                C ATPIAL among other things.
AN/PVS-7D night vision goggles; twelve (12) IIAs; six (6) Crye Precision LA-5 MIPIMs;

six (6) Crye Precision PEQ-15 ATPIALs; four (4) Thales SOCOM AN/PVS-7B night vision

goggles; four (4) L-3 PAS23 Mini-Thermal Monoculars; three (3) L-3 AN/PVS-14 night

vision monoculars; two (2) BAE Clip-On Thermal Weapon Sights; two (2) Thales PVS-14

night vision monoculars; three (3) PVS:. 7B night vision goggles; one (1) ANVIS-6 night

vision goggles; one (1) L-3 AN/PEQ-16 C ATPIAL among other things.

               16.                                                         (1) KERRY
                      As the evidence in the previous paragraphs indicate, (1)

HUGHLEY sold, or attempted to sell,
                              sell, numerous night vision
                                    numerous night            laser aiming
                                                          and laser
                                                   vision and              devices and
                                                                    aimingdevices  and

other military-type equipment; (2) the STOLEN MIPIM is confirmed to be stolen

government property; (3) HUGHLEY has a military background; (4) when asked,

HUGHLEY provided false information to the UCA about the
                                          UCA about                    origin; and
                                                        STOLEN MIPIM's origin;
                                                    the STOLEN                 and

                                                                covert mailbox in
(5) HUGHLEY sold the STOLEN MIPIM for $3000 and shipped it to a cove1i         in

                     of New York. Accordingly, there is probable cause to believe that
    Eastern District of
the Eastern

                                                           sell, without government
                            willfully sold or attempted to sell,
KERRY HUGHLEY knowingly and willfully

                                                                           United States, sold
                                         aiming equipment belonging to the United
authority, stolen night vision and laser aiming

     propetiy for over $1,000, and shipped at least one stolen item to the Eastern
that property                                                                               of
                                                                           Eastern District of

New York.
Case 1:19-mj-00114-RML Document 4-1 Filed 03/05/19 Page 7 of 9 PageID #: 21
                                                                                        7

             WHEREFORE, your deponent respectfully requests that the defendant

KERRY HUGHLEY, be dealt with according to law. ./,·----:>
                                              ..~~~~··'   _... ... -••'
                                                              ~-   --'        '

                                                  ••✓-/:.~:::,,.,.-~/
                                           C£.'----
                                                                          .




                                       ERICMARYEA
                                       ERIC MARYEA
                                       Special Agent, Department
                                                      Department of
                                                                  of Defense,
                                                                     Defense, Defense
                                       Criminal Investigative Service

Sworn to before me this
6th day of
        of February, 2019



THE HONORABLE ROBERT M. LEVY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
              Case 1:19-mj-00114-RML Document 4-1 Filed 03/05/19 Page 8 of 9 PageID #: 22
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                 __________   Districtofof
                                                                        New  York
                                                                           __________

                  United States of America
                             v.                                    )
                                                                   )        Case No.    19-M-114
                      KERRY HUGHLEY                                )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      KERRY HUGHLEY                                                                                      ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information        u Superseding Information             ✔ Complaint
                                                                                                                     u
u Probation Violation Petition            u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Theft of government property in violation of Title 18, United States Code, Section 641.




Date:         02/06/2019
                                                                                          Issuing officer’s signature

City and state:       Brooklyn, NY                                           Robert M. Levy, United States Magistrate Judge
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
               Case 1:19-mj-00114-RML Document 4-1 Filed 03/05/19 Page 9 of 9 PageID #: 23
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
